Motion for Rehearing Overruled.  Memorandum Opinion of September 3,
2009 Withdrawn.  Dismissed and Memorandum Opinion on Rehearing filed October 22,
2009.
 
In The
 
Fourteenth Court of
Appeals
___________________
 
NO. 14-09-00686-CR
___________________
 
CHARLES RAY WALTON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee

 

 
On
Appeal from the 337th District Court
Harris County,
Texas

Trial Court Cause No. 1031750
 

 
 
MEMORANDUM OPINION ON REHEARING
This is an attempted appeal of the denial of an
out-of-time motion for new trial.  
Generally, an appellate court only has jurisdiction to consider an appeal
by a criminal defendant when there has been a final judgment of conviction.  McKown
v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.). 




Appellant’s conviction was affirmed by this court on March 8, 2007.  Walton
v. State, No. 14-06-00227-CR, 2007 WL 706582 (Tex. App.CHouston [14th Dist.] 2007, pet. ref=d), cert. denied, 128 S. Ct. 1710 (2008).  Our
plenary jurisdiction over that case expired in May 2007, 60 days after the
judgment issued.  See Tex. R. App. P. 19.1(a).  In attempting to appeal
the denial of an out-of-time motion for new trial, appellant attempts to file a
post-conviction collateral attack over which this court has no jurisdiction.  See
Kim v. State, 181 S.W.3d 448, 449 (Tex. App.—Waco 2005, no pet.).  
Accordingly, the appeal is ordered dismissed.
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices
Yates, Frost, and Brown.
Do
Not Publish — Tex. R. App. P. 47.2(b).